Citation Nr: 1412029	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for tinea corporis with onychomycosis.

2.  Entitlement to a higher initial disability rating for degenerative disc disease of the lumbar spine in excess of 10 percent for the period prior to June 21, 2012, and in excess of 20 percent for the period on and after June 21, 2012.

3.  Entitlement to a higher initial disability rating for bursitis of the right hip in excess of 10 percent.

4.  Entitlement to an effective date earlier than June 21, 2012 for the assignment of a 20 percent disability rating for radiculopathy of the right lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1975 to June 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Nashville, Tennessee, which, in pertinent part, denied service connection for bursitis of the right hip and a low back disorder, and a January 2011 rating decision of the RO which denied an increased disability rating in excess of 30 percent for tinea corporis with onychomycosis and a TDIU.

This case was previously before the Board in May 2012 where, in pertinent part, the Board granted service connection for bursitis of the right hip and degenerative disc disease of the lumbar spine, remanded the issue of TDIU for reexamination, and remanded the issue of an increased disability rating in excess of 30 percent for tinea corporis with onychomycosis to obtain a VA skin examination.  The service connection grants were effectuated in a November 2012 rating decision of the RO.  

The Board finds that there has been substantial compliance with the directives of the March 2013 remand.  The Veteran received two VA skin examinations, in June 2012 and January 2013.  The examination reports are of record.  The examination reports reflect that between the two examinations the VA examiner(s) reviewed the record and conducted appropriate testing, including taking photographs of the Veteran's skin symptomatology, discussing his medications, and measuring the bodily area covered by the tinea corporis with onychomycosis.  As such, an additional remand to comply with the March 2013 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge at a January 2012 Travel Board hearing in Nashville, Tennessee.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of higher initial disability ratings for degenerative disc disease of the lumbar spine and bursitis of the right hip, an effective date earlier than June 21, 2012 for radiculopathy of the right lower extremity, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDING OF FACT

For the entire rating period on appeal, the Veteran's tinea corporis with onychomycosis has affected no more than 20 to 40 percent of the Veteran's entire body, has affected no more than 20 to 40 percent of the exposed areas affected, and did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for an increased disability rating in excess of 30 percent for tinea corporis with onychomycosis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.25, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7806, 7813 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In May 2010, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist him in developing the claim.  The May 2010 VCAA notice was issued to the Veteran prior to the January 2011 rating decision denying an increased disability rating for tinea corporis with onychomycosis.  The increased rating issue was readjudicated in the May 2011 statement of the case (SOC), the October 2011 supplemental statement of the case (SSOC), and the November 2013 SSOC; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA skin examinations in February 2010, June 2012, and January 2013.  The examination reports, along with color photographs taken during the examination(s), are of record.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While it does not appear that the record was reviewed at all of the examinations, a review of the claims file is not necessarily required for purposes of determining whether a higher disability rating is warranted.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  Further, it does appear that the record was reviewed at the two most recent VA skin examinations, which are the most probative examinations for purposes of this decision.

All relevant documentation has been secured.  Relevant VA medical documentation is of record.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's appeal for an increased disability rating for tinea corporis with onychomycosis in excess of 30 percent.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Increased Disability Rating for Tinea Corporis with Onychomycosis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.        38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service connection for tinea corporis with onychomycosis was granted in May 1991 and assigned a 10 disability rating, which was reduced to noncompensable in July 1993.  In a rating decision dated March 2005, a 30 percent disability rating was assigned effective August 27, 2004.  The Veteran submitted a claim for an increased rating in April 2010, stating that his tinea corporis with onychomycosis had worsened.

The Veteran has been diagnosed with tinea corporis with onychomycosis, a fungal skin infection.  Diagnostic Code 7813 dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) states that the condition should be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, as scars under Diagnostic Codes 7801 through 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  38 C.F.R. § 4.118.

Under Diagnostic Code 7806, the rating code for dermatitis and eczema under which the Veteran is currently rated, a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body is covered, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body is covered, or 20 to 40 percent of exposed areas are affected, or for required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned when more than 40 percent of the entire body is covered, or more than 40 percent of exposed areas are affected, or for required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118.

For disfigurement of the head, face, or neck a 10 percent rating is assigned when a veteran experiences one characteristic of disfigurement.  A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement.  A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or paired sets of features, or with four or five characteristics of disfigurement.  An 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or paired sets of features, or with six or more characteristics of disfigurement.  Note (1) indicates that the 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm.) in length, scar at least 1/4 in. (0.6 cm.) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.), underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.), and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  Note (5) indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 38 C.F.R. § 4.118, Diagnostic 
Code 7800.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

One or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period on appeal the Veteran's tinea corporis with onychomycosis has affected no more than 20 to 40 percent of the Veteran's entire body, no more than 20 to 40 percent of the exposed areas, and has not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

The Veteran is competent to testify as to his skin symptomatology.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  In a May 2010 statement, the Veteran noted that beginning in 2007 symptoms of tinea corporis could be seen on one half of his right hand, around and between the three small toes on his left foot, completely on the bottom of his right foot, and throughout out his groin, buttocks, low back, thighs, and stomach.  He further advanced that, as of the date of his statement, the condition covered the entirety of his groin and buttock area, and half of his thighs, hands, forearms, and right foot.  The symptomatology included itching, scaling, blistering, sores, lesions, and boils requiring treatment with a fungal spray up to three times per day; particularly in the non-winter months.  Color photographs were included with the Veteran's statement.  The images do not show that more than 40 percent of the Veteran's total body area, or more than 40 percent of his exposed body area, have been impacted by the skin condition.

At the January 2012 Travel Board hearing, the Veteran testified that his tinea corporis with onychomycosis had been steadily spreading.  He noted having steroid shots and using creams to treat the condition in the past, and conveyed that he now managed the condition with Tinactin.  The infected areas of the skin constantly itch, and he often itches his groin is so badly that the crevice between his legs regularly bleeds.  He gets blisters and boils on his groin area and buttocks, and his fingers crack and split to the point where he cannot pick up objects.  The Veteran advanced that the condition covers 50 to 60 percent of his body.  

In February 2010, the Veteran received a VA scars/skin examination.  The Veteran told the examiner that his tinea corporis began in 1976 with blisters, scaling, cracking, and bleeding of his right foot and left hand.  He was previously treated with steroids and pills which he was unable to identify.  The condition was being managed with Tinactin at that time.  The Veteran advanced that the condition spread to his buttocks and groin areas on or about 1994 to 1995, and that it further spread to his right hand in 2007 and his left foot in November 2009.  He also reported that the condition had spread to his upper thighs and lower flanks.  

Upon physical examination in February 2010, symptomatology of the tinea corporis with onychomycosis appeared in the Veteran's hands, fingers, feet, toes, groin, thighs, and hips.  The VA examiner did not opine as to what percentage of the Veteran's body was affected by the tinea corporis with onychomycosis.  The examiner did advance that "onychomycosis, tinea pedia, tinea manum, and tinea cruris had been increasing by history."  Color photographs were taken and incorporated into the record.  The images do not indicate that more than 40 percent of the Veteran's total body area, or more than 40 percent of his exposed body area, have been affected by the tinea corporis with onychomycosis.

A second VA skin examination was performed in June 2012.  The examination report noted that the condition did not cause disfigurement of the head, face or neck.  Over the previous year, treatment had not included systemic corticosteroids or other immunosuppressive medications, but did include the constant or near-constant use of topical corticosteroids.  In the previous 12 months the Veteran had 3 non-debilitating episodes of hives.  Upon physical examination, the condition was found to cover 20 to 40 percent of the Veteran's total body area, and 5 to less than 20 percent of his exposed body area.  The examiner opined that the tinea corporis with onychomycosis had no impact on the Veteran's ability to work.  The Board notes that this examination was performed in the summer, a time period in which the Veteran has advanced that his skin condition is the most active.

In January 2013, an additional VA skin examination was conducted.  Again there was no indication that the tinea corporis with onychomycosis caused disfigurement of the head, face or neck.  Over the previous year, treatment had not included systemic corticosteroids or other immunosuppressive medications, but did include constant or near-constant use of antihistamines, topical corticosteroids, and other topical medications.  It was also noted that the Veteran had a biopsy performed on the skin disorder.  Upon physical examination, the condition was found to cover 20 to 40 percent of the Veteran's total body area.  An opinion was not given as to the coverage of his exposed areas.   The examiner opined that the skin condition affected the Veteran's ability to work due to constant itching.  Color photographs were taken and incorporated into the record.  The images do not indicate that more than 40 percent of the Veteran's total body area, or more than 40 percent of his exposed body area, have been affected by the tinea corporis with onychomycosis.

VA medical records indicate that the Veteran began orally taking the drug Itraconazole to treat his onychomycosis for at least a three to six month period, possibly longer, beginning on or about July or August 2012.  The medication was to be taken daily.  The Veteran has not advanced, and the record does not reflect, that Itraconazole is a drug comparable to corticosteroids or other immunosuppressive drugs as contemplated by Diagnostic Code 7806.  38 C.F.R. § 4.118.  There is no indication that Itraconazole interacts with the body in the same manner as corticosteroids or other immunosuppressive drugs, nor is there any evidence of record that any potential side effects are potentially as serious as those of corticosteroids or other immunosuppressive drugs.  While Itraconazole is a systemic therapy, interpreting Diagnostic Code 7806 to include all systemic therapies would abrogate the qualifying language.  See Roper v. Nicholson, 20 Vet. App. 173, 178   (2006) (holding that "the VA statutory and regulatory scheme 'should be construed so that effect is given to all its provisions, so that no part will be inoperative or superfluous, void or insignificant, and so that one section will not destroy another unless the provision is the result of obvious mistake or error.'")  Therefore, the Board does not find that the Veteran's three plus months of systemic Itraconazole treatment warrants an increased disability rating of 60 percent.

VA has received additional medical documentation concerning the Veteran's tinea corporis with onychomycosis; however, the documents do not establish the percentage of the Veteran's skin affected by the tinea corporis with onychomycosis, nor do the records discuss any systemic therapies used to treat the Veteran other than that mentioned above.  For these reasons, the records are not relevant to the issue of whether a higher disability rating is warranted. 

The Board has considered the Veteran's assertion that his tinea corporis with onychomycosis currently covers 50 to 60 percent of his body.  However, when considered with the color photographs of record, the Board finds the specific assessments of the VA examiners reflected in the June 2012 and January 2013 VA skin examination reports, opining that the Veteran's tinea corporis with onychomycosis covered 20 to 40 percent of the Veteran's total body area, and 5 to less than 20 percent of his exposed body area, to be of greater probative value due to the examiners' expertise and the fact that they conducted physical examinations of the affected areas.

The Board has also considered whether an alternative evaluation under DCs 7800 through 7805 would result in a more favorable outcome for the Veteran.  38 C.F.R. § 4.118, Diagnostic Code 7813.  The evidence does not show the presence of any scars of the head, face, or neck, or any scars that are deep, unstable, painful, or disabling; therefore Diagnostic Codes 7800, 7801, 7804, and 7805 are not applicable.  38 C.F.R. § 4.118.  Additionally, Diagnostic Code 7802 provides for a single 10 percent disability rating and evaluation under this code would not be more favorable for the Veteran; therefore, no more favorable rating can be obtained than that assigned under Diagnostic Code 7806.

For the entire rating period on appeal, the Veteran's tinea corporis with onychomycosis has affected no more than 20 to 40 percent of the Veteran's entire body, has affected no more than 20 to 40 percent of the exposed areas affected, and did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period.  For these reasons, the Board finds that for the entire rating period on appeal the criteria for an increased disability rating in excess of 30 percent for tinea corporis with onychomycosis have not been met or more nearly approximated.  As the preponderance of the evidence is against the claim for a higher rating, the claim for a higher rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7806, 7813. 

Extraschedular Consideration

The Board has also evaluated whether tinea corporis with onychomycosis should be referred for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The tinea corporis with onychomycosis has been manifested by itching, scaling, blistering, sores, lesions, hives, and boils over no more than 40 percent of the Veteran's entire body, and no more than 40 percent of the exposed areas of his body, along with the use of drugs to treat the disability.  The schedular rating criteria, including Diagnostic Code 7806 and the alternative evaluations under Diagnostic Codes 7800 through 7805, specifically provide for disability ratings based on skin conditions and residual scarring affecting the body.  Diagnostic Code 7806 also takes into account side effects of systemic therapy.  In sum, these ratings consider disfigurement, scars, types of treatment, longevity and types of treatment, and the percentages of the entire body and exposed areas affected by a particular skin disorder.  In the absence of exceptional factors associated with the tinea corporis with onychomycosis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating in excess of 30 percent for tinea corporis with onychomycosis is denied.


REMAND

TDIU

An assessment a vocational expert may be necessary in some cases to address the facts of a particular case, such as when a veteran is "found medically qualified for a particular type of job, but there [is] an unusually difficult question as to whether the veteran ha[s] the educational or vocational skills for the position."  VA retains discretion to determine whether such assistance is necessary.  Smith v. Shinseki, 
647 F.3d 1380 (Fed. Cir. 2011).

At the January 2012 Travel Board hearing, the Veteran credibly testified that his primary vocation has been computer installation, and that as part of his job duties he would climb ladders and crawl under tables to install cables.  He further testified that he is not trained to work at a sedentary job, and he has little to no typing skills.  

The report of an October 2010 VA examination conveys that the examiner opined that the Veteran, as an information technologist, needed to sit for prolonged periods of time, and that, despite his physical limitations, there were various employment opportunities in the area of information technology that could accommodate the Veteran.  This assumption that the Veteran worked in IT conflicts with the Veteran's testimony that he primarily worked on the computer installation side of the information technology field.  A second VA examiner, in the report of a January 2013 VA examination, noted that the Veteran's service connected disabilities interfere with his ability to sit, walk, stand, bend, and climb, and advanced that the Veteran is unable to perform manual labor.  The VA examiner went on to opine that the Veteran would be able to perform sedentary office work "if retrained."  

Due to the Veteran's physical limitations noted in the VA examinations, the Board finds that a social and industrial survey would be helpful in determining if the Veteran would be able to complete the training necessary to obtain sedentary employment and/or to be able to satisfactorily perform the responsibilities of such employment.  

Rating for Right Hip and Back Disabilities

In May 2012, the Board granted service connection for bursitis of the right hip and degenerative disc disease of the lumbar spine.  A November 2012 rating decision of the RO effectuated the Board's decision by assigning a 10 percent initial disability rating for bursitis of the right hip effective September 25, 2009, assigning a 10 percent initial disability rating for degenerative disc disease of the lumbar spine effective September 25, 2009, and a 20 percent rating effective June 21, 2012, and assigning a separate disability rating of 20 percent for radiculopathy of the right lower extremity effective June 21, 2012.  

In January 2013, the Veteran submitted a timely notice of disagreement (NOD) to the November 2012 rating decision concerning issues such as initial disability ratings and an earlier effective date.  The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a statement of the case (SOC) addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).

Accordingly, the issues of entitlement to a TDIU, a higher initial disability rating for degenerative disc disease of the lumbar spine, a higher initial disability rating for bursitis of the right hip, and an effective date earlier than June 21, 2012 for the assignment of a 20 percent disability rating for radiculopathy of the right lower extremity are REMANDED for the following actions:

1.  Schedule the Veteran for an assessment by a vocational rehabilitation or similar occupational specialist to help ascertain the Veteran's social interactions, his work or work-like functioning in recent years, and his ability to obtain training to perform sedentary work in the field of information technology or any other appropriate field.  The evidence of record should be made available to and reviewed by the individual conducting the survey, and he or she should indicate on the report that such a review was conducted.  The report from this survey should include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities, including his ability to sit for prolonged periods of time, and any side effects from any and all medications taken. 

Information may be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  Friends, family, and neighbors may be interviewed to ascertain the nature of the Veteran's physical abilities, social interactions, and hobbies and interests.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to obtain vocational training and/or secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The VA vocational rehabilitation or similar specialist should offer an opinion as to whether, given the Veteran's educational background, experience, medical treatment, and work history, it is at least as likely as not (50 percent or higher degree of probability) that his service-connected disability picture alone is of sufficient severity to preclude him:

a)  from securing or following all forms of substantially gainful employment, whether physical or sedentary; and

b)  from completing vocational rehabilitation/training which would allow him to obtain and retain sedentary employment in the field of information technology or in another appropriate vocational field.

The surveyor should explain why and how he or she reached his or her opinion, including (1) identifying what facts and information, whether found in the record or outside the record, support his or her opinion, and 
(2) explaining how those facts justify his or her opinion.

2.  Then readjudicate the issue of entitlement to a TDIU.  If any benefit sought remains denied, the Veteran should be issued a SSOC which addresses all relevant actions taken on the Veteran's claim for benefits.  An appropriate period of time should be allowed for response before the case is returned to the Board.

3.  Issue a SOC to the Veteran which addresses the issue of entitlement to a higher initial disability rating for degenerative disc disease of the lumbar spine in excess of 10 percent for the period prior to June 21, 2012, and in excess of 20 percent for the period on and after June 21, 2012, a higher initial disability rating for bursitis of the right hip in excess of 10 percent, and an effective date earlier than June 21, 2012 for the assignment of a 20 percent disability rating for radiculopathy of the right lower extremity.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


